Fourth Court of Appeals
                                      San Antonio, Texas
                                               April 9, 2018

                                          No. 04-18-00190-CV

                      IN RE THE GUARDIANSHIP OF JAMES FAIRLEY

                                    Original Mandamus Proceeding 1

                                                 ORDER

Sitting:         Marialyn Barnard, Justice
                 Rebeca C. Martinez, Justice
                 Patricia O. Alvarez, Justice

        On April 4, 2018, this court issued an opinion and order denying relator’s petition for
writ of mandamus. The next day, relator filed an amended motion for rehearing. The amended
motion for rehearing is DENIED.

           Relator’s Motion to Augment the Record is also DENIED.

           It is so ORDERED on April 9, 2018.



                                                                      PER CURIAM

ATTESTED TO: _________________________
             Keith E. Hottle
             Clerk of Court




1
  This proceeding arises out of Cause No. 2011PC1068, styled In re Guardianship of James E. Fairley, An
Incapacitated Person, pending in the Probate Court No 2, Bexar County, Texas, the Tom Rickhoff presiding. The
Honorable Polly Jackson Spencer signed some of the orders at issue in this proceeding.